Citation Nr: 1110105	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-37 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of Epstein-Barr Virus (EBV). 

2.  Entitlement to an initial rating in excess of 20 percent for a low back disability.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 










INTRODUCTION

The Veteran served on active duty from February 1973 to April 1980 and from August 1980 to May 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2008, the Board remanded the appeal for further development.   

In March 2009, the RO granted service connection for an acquired psychiatric disability, variously diagnosed as dysthymic disorder, nervous disorder, and posttraumatic stress disorder.  Therefore, this issue is no longer before the Board on appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a current EBV infection.  The weight of credible medical evidence is that symptoms of chronic fatigue are not residuals of a possible EBV infection. 

2.  Prior to January 12, 2004, the Veteran's chronic low back strain and degenerative disc disease were manifested by moderate symptoms including limitation of flexion of the lumbar spine between 30 and 60 degrees with pain on motion but without muscle atrophy or spasms and no additional loss of function on repetition.  The Veteran reported radiculopathy and numbness of the left leg that was not confirmed in imaging studies that showed no nerve compression.  The Veteran worked full time up to 2001 and thereafter was capable of light manual work and unrestricted standing, walking, and climbing stairs.  

3.  Starting on January 12, 2004, the date of injury in a fall, the Veteran's low back strain and degenerative disc disease are manifested by limitation of flexion between 30 and 60 degrees, a combined range of motion greater than 120 degrees, and moderate symptoms of partial paralysis of the left common peroneal nerve causing loss of sensitivity and control of the left leg with numbness and occasional falls.  The Veteran walks with an abnormal gait, is limited in extended walking, and uses a cane for ambulation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of Epstein-Barr Virus (EBV) have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

2.  The criteria for an initial or staged rating in excess of 20 percent prior to January 12, 2004 for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).  

3.  Starting January 12, 2004, the criteria for a staged rating of 20 percent for chronic lumbar strain and degenerative disc disease plus 20 percent for moderate incomplete paralysis of the left common peroneal nerve have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243, 4.124a, Diagnostic Codes 8521-23, 8526 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In correspondence in November 2002, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  The RO provided information on the assignment of rating and effective date in March 2006 and readjudicated the claims in supplemental statements of the case in February 2008, July 2008, and December 2010.  The Board concludes that the timing error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  

Regarding the claim for the lumbar spine disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S Navy boatswain's mate, retiring at the rank of Senior Chief Petty Officer.  The Veteran's service included deployments to Southwest Asia and award of the Combat Action Ribbon.  He contends that he experiences multiple symptoms related to service in the Persian Gulf and that his lumbar spine disability is more severe than is contemplated by an initial 20 percent rating.  

Residuals of Epstein-Barr Virus (EBV).

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(d).
 
Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).
 
For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 
38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).
 
For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

In October 1996, the RO received the Veteran's claim for service connection for fatigue, gastrointestinal disorders, memory impairment, and joint and muscle pain, all associated with service in the Persian Gulf.  During the course of this appeal, the RO granted service connection for an acquired psychiatric disorder, chronic low back pain with degenerative disc disease, chronic pain syndrome of the right hip, shoulder, and elbow, polyarthralgia, gastroesophageal reflux disease, diarrhea, and sinus infection.  Symptoms of reduced memory, concentration, and depressed mood were contemplated in the rating for a psychiatric disorder including PTSD.  Symptoms of joint pain and fatigue were contemplated in ratings for polyarthralgia and chronic pain syndrome.  In November 1996 and March 2006, VA examiners noted the Veteran's reports of joint pain, but he did not report muscle injuries or symptoms.  None were noted on examination.  

Further, in correspondence in May 2005, the Veteran clarified his claims with respect to these manifestations, and while he has continued to claim service connection for these as disabilities, the Board finds that he has dropped a claim for symptoms related to an undiagnosed illness.  Instead, he contended that those symptoms not yet contemplated in ratings of service-connected disorders are related directly to injury or disease contracted in service.

The remaining symptom and disease on appeal is for service connection for residuals of an infectious disease including Epstein-Barr Virus (EBV).  

Service treatment records are silent for any symptoms, diagnoses, or treatment for a chronic infectious disease.  Although the Veteran occasionally sought treatment for sore throat, fever, and swollen lymph nodes, examiners did not diagnose infectious mononucleosis.  Rather, military clinicians diagnosed acute upper respiratory infection, viral syndrome, and bronchitis which resolved with rest and medication.  In an April 1993 physical examination after Persian Gulf service, the Veteran reported that he experienced shortness of breath after heavy exertion.  In a January 1994 retirement physical examination, the Veteran denied any respiratory symptoms including shortness of breath and any history of asthma.  No chronic respiratory or infectious diseases were observed or diagnosed on either examination. 

In a November 1996 VA general medical examination, a VA physician noted the Veteran's report of chronic fatigue and that that blood tests were positive for EBV titers.  EBV, also called human herpesvirus 4, is the virus responsible for infectious mononucleosis and is associated with certain lymphomas and carcinomas.  Dorland's Illustrated Medical Dictionary,2044 (30th ed., 2003).  Characteristic symptoms of infectious mononucleosis include sore throat, fever, and swollen lymph nodes.  The physician did not diagnose or provide treatment for mononucleosis or any other infectious disease.  All subsequent VA outpatient treatment records are silent for any further testing or diagnosis of an infectious disease, and no other VA examiners who investigated symptoms of fatigue attributed those symptoms to an infectious disease.  As noted above, symptoms of fatigue were attributed to mental health and joint disorders.  

In a December 2008 remand, the Board requested that a VA examiner review the claims file, perform an examination for infectious disease, and provide an opinion as to whether the Veteran had a current infectious disease and whether EBV noted in 1996 was contracted in service and manifested as infectious mononucleosis.  

In February 2009, a VA physician noted a review of the claims file and the Veteran's report that he could not remember whether he was diagnosed with mononucleosis in service.  He did recall experiencing sore throat on several occasions but denied any current symptoms.  The physician noted the results of blood tests that were negative for Lyme serology and no signs of neutrophils, an indicator of mononucleosis or EBV.  

The Board concludes that service connection for fatigue associated with an infectious disease including EBV is not warranted.  There is no credible lay or medical evidence of any residual symptoms of a chronic or current infectious disease.  Symptoms of fatigue have been associated with other service connected disorders and were contemplated in the assigned ratings.  The single blood test obtained in 1996 that showed EBV titers was obtained more than a year after service, and there was no diagnosis or treatment of any associated symptoms at that time.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The regulations for rating disabilities of the spine were twice revised, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).  The RO has notified the veteran of all applicable regulatory changes.  

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

Evidence of record starting in January 2004 suggests that the Veteran's disability also involves partial paralysis of the external popliteal nerve (common peroneal).  The applicable diagnostic code addresses symptoms such as foot drop and slight drop of first phalanges of all toes, inability for abduction, adduction, and dorsiflexion of the foot, and anesthesia of the entire dorsum of the foot.  A 10 percent rating is for mild incomplete paralysis. A 20 percent rating is warranted where there is moderate incomplete paralysis. A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  Also potentially applicable are the diagnostic codes for the anterior tibial nerve (deep peroneal) that addresses only dorsiflexion of the foot, the musculocutaneous nerve (superficial peroneal) that addresses weakened eversion of the foot, and the anterior crural nerve (femoral) that addresses paralysis of the quadriceps muscle.  38 C.F.R. § 124a. Diagnostic Code 8522, 8523, 8526.  Medical examiners have referred only generally to the femoral peroneal nerve and observed loss of sensation and control of the left leg.  Absent more definite identification of the affected nerve system, the Board concludes that Diagnostic Code 8521 is most applicable because it best addresses the Veteran's functional impairment and provides for ratings more favorable to the Veteran.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2008).  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Service treatment records showed that the Veteran sought treatment for low back pain in 1974, 1982, 1986, and 1990.  Examiners diagnosed muscle strain.  The Veteran denied any recurrent back pain on multiple physical examinations including examinations in April 1993 and on retirement in March 1994. 

Although the Veteran reported multiple joint aches in a November 1996 series of VA examinations, he did not report lower back symptoms at that time.  The Veteran sustained head and neck injuries in a motor vehicle accident in 1998.  Private treatment records did not show any injury or treatment of the lumbar spine.  
In September 1999, a VA physician performed a general skeletal joints examination and noted the Veteran's report that his multiple joint discomfort included low back pain.  The Veteran reported to another examiner that he was working full time in machine assembly.  On examination of the lumbar spine, range of motion was 35 degrees flexion, zero degrees extension, 30 and 20 degrees left and right lateral flexion, and 25 and 45 degrees left and right rotation.  The combined range of motion was 155 degrees.  The physician noted tenderness to palpation over the left paraspinal region.  The physician did not obtain X-rays but diagnosed polyarthralgia of multiple joints.    

In October 2000, a VA physician noted a review of the claims file including the history of treatment for low back strain in service.  The physician noted the Veteran's report of back pain radiating to the left lower extremity with numbness on standing or bending.  The Veteran denied any recent trauma or bowel or bladder deficits.  He was able to walk about one block without a support device.  On examination, the physician noted spinal tenderness but no muscle atrophy or spasms.  Range of motion was 45 degrees flexion, 10 degrees extension, 10 degrees bidirectional lateral flexion, and 25 degrees bidirectional rotation with pain on motion.  The combined range of motion was 125 degrees.  There were no reflex deficits or loss of bowel or bladder control but a slight loss of muscle strength due to pain.  X-rays showed degenerative disc disease at L2-3 and spondylosis at L5-S1.  

Private records showed that the Veteran sustained serious injuries to the cervical spine and left shoulder in a workplace accident in June 2001.   The claims file contains private records of cervical spine surgery and post-surgical follow up that are silent for any low back symptoms.  In December 2002, a private rehabilitation therapist evaluated the Veteran's occupational capacity.  The therapist noted that the Veteran was able to perform light work on a full time basis including standing, walking, and stair climbing.  Records of a private attending physician from April 2003 to June 2005 are silent for any low back symptoms until January 2004. 

In June 2003, the RO granted service connection and a 20 percent rating for chronic low back pain with degenerative disc disease of the lumbar spine, effective the date of claim in October 1996. 

In October 2003, two VA physicians in a rheumatology clinic evaluated the polyarthralgias.  The physician noted that a magnetic resonance of the spine showed mild disc bulging at three levels with no impingement on the spinal canal and a shallow disc herniation at another level that did not appear to cause nerve compression.  

On January 12, 2004, the Veteran fell on ice and injured his lower back.  A magnetic resonance image obtained four days later showed disc dessication and herniations at five levels.  In February 2004, a private neurologist noted the Veteran's reports of the absence of severe back pain prior to the accident.  After the fall, the Veteran reported severe back pain radiating to the left leg with weakness, numbness, and some bladder urgency at night.  On examination, the neurologist noted an antalgic gait with left side limp and loss of pinprick sensation on the left.  In March 2004, an electrodiagnostic study showed moderate L5 radiculopathy.  The evaluating physician noted that there was a disproportional deenervation in the left anterior tibial area so that left peroneal neuropathy could not be ruled out.  In July 2004, the neurologist noted that the Veteran underwent an elective laminectomy and discectomy that improved back pain by 60 percent.  The Veteran continued to experience radiculopathy and left leg numbness.  In December 2004, the neurologist noted that the Veteran used a cane for ambulation and continued to experience radiculopathy and numbness but had only mildly restricted lumbosacral mobility and no vertebral tenderness.  The Veteran stopped most pain medication and had no bowel or bladder deficits. 

In a July 2004 notice of disagreement, the Veteran noted that after cervical spine surgery and physical therapy, he remained unable to lift greater than 20 pounds and could not perform some household chores.  He reported that he also had four herniated discs in his lower back for a long time and a loss of feeling in his left leg.  He noted that he was advised by his physician that surgery was necessary for the lumbar spine disc problem.  After the fall on ice in January 2004, he underwent surgery in May 2004.  He noted that his back pain was reduced but that he did not have control of his left leg and would likely fall without the use of a cane for support. 

Starting in July 2004, a private attending physician noted that the Veteran was using a transcutaneous electric stimulation device until April 2005 when it was no longer necessary to control pain.  The physician adjusted the pain medication and noted a symmetric gait 

In correspondence in May 2005, the Veteran noted that he had sustained an injury in the Navy that resulted in four herniated spinal discs and that kept him out of work after service in 1994 for 6 months.  He noted that he had also experienced a loss of feeling in his left leg starting at that time.  The Veteran noted that VA magnetic resonance image and X-rays in 2003 showed bulging and herniated discs and that back surgery was necessary but he declined because he had already undergone cervical spine surgery after the 2001 workplace injury. 

In April 2006, a VA physician performed a skeletal joint examination and noted the Veteran's report of daily flare-up pain in his hips and back and continued left leg weakness.  The Veteran reported use of a cane for the past two years but acknowledged that he had no incapacitating episodes in the previous twelve months.  

In October 2007, a VA examiner did not review the claims file but accurately summarized the history of the Veteran's treatment in service for episodes of low back pain.  The examiner did not note any traumatic injury in service that caused multiple disc herniations.  The examiner did note the cervical spine surgery in 2002 and the fall and subsequent lumbar spine surgery in 2004.  The examiner noted the Veteran's reports of chronic low back pain with daily flare-ups after prolonged standing walking or sitting.  The Veteran reported radiating pain to the left leg and foot and occasional leg numbness and tingling but no bowel or bladder dysfunction or incapacitating episodes.  The Veteran reported that he experienced several falls but he could perform the activities of daily living and could walk 500 feet with the use of a cane or 100 feet during a flare-up.  On examination, range of motion was 45 degrees flexion, 20 degrees extension, 25 degrees bidirectional lateral flexion, and 35 degrees bidirectional rotation with no decreased range on repetition.  The combined range of motion was 185 degrees.  The Veteran experienced pain on motion and minimal muscle tightness.  The examiner referred to the March 2003 magnetic resonance image and diagnosed chronic low back pain syndrome related to multilevel disc herniation of the lumbar spine. 

The Veteran's low back disorder was followed in a VA neurology clinic.  A magnetic resonance image obtained in January 2008 continued to show multilevel disc bulging and disease with a left disc herniation at L5-S1 in contact with the nerve root.  The Veteran continued to report radiating pain and weekly "giving out" of the left leg causing falls.  The Veteran did not have incapacitating episodes or bowel or bladder dysfunction. 

In December 2008, the Board remanded the appeal to obtain an additional compensation and pension examination because the record of the October 2007 VA examination was not in the claims file and because the Veteran reported that his symptoms had become more severe.   

The examination record was recovered and associated with the claims file.  In February 2009, a VA examiner noted a review of the claims file and performed an examination.  The Veteran reported continued daily back pain with flare-ups every six weeks lasting two weeks.  During a flare-up the Veteran reported that he increases pain medication and is only able to ambulate around his home with difficulty in toileting and dressing.  The Veteran reported that he could walk only a couple hundred feet with a cane and much less during a flare-up and a few episodes of left leg buckling causing falls.  The Veteran denied bowel incontinence but reported some urinary dribbling although he also was diagnosed with benign prostate hypertrophy.  The Veteran also reported that he retired from employment earlier than he had planned because of shoulder, neck, and low back disorders and that he cut back on recreational activities such as bowling.  He reported that he was able to operate an automobile and did not experience incapacitating episodes.   

On examination, range of motion was 40 degrees flexion, 15 degrees extension, 25 degrees bidirectional lateral flexion, and 30 degrees bidirectional rotation.  The combined range of motion was 165 degrees.  There was increased pain but no additional loss of function on repetition.  There was paraspinal hypertonia with no tenderness or trigger points.  Muscle strength was normal, but there was decreased sensation and reflexes.  The examiner noted the results of the January 2008 magnetic resonance image and diagnosed chronic low back pain syndrome related to disc herniation and multilevel degenerative changes of the lumbar spine with an impact on self-care and mobility.  

As the missing examination report was obtained and a new, adequate examination was performed, the Board concludes that there was substantial compliance with the Remand instructions. 

As a preliminary matter, the Board concludes that rating under the new criteria for intervertebral disc syndrome is not warranted because the Veteran has not reported experiencing incapacitating episodes as a result of his lumbar spine disorder.  Although the Veteran was never diagnosed with intervertebral disc syndrome, the Board will consider the application of the old criteria starting in 1996.  Further, separate ratings for bowel or bladder dysfunction are not warranted because they have not been reported by the Veteran or observed by clinicians.  On the most recent examination, the Veteran reported some mild urinary incontinence but the examiner did not attribute the symptom to the lumbar spinal disability.  

The Board concludes that the Veteran is competent to report on the frequency and characteristics of his observable symptoms and on the circumstances of his injuries in 2001 and 2004.  The Board concludes that his report of a traumatic spine injury in service that caused herniated discs is not credible as it is inconsistent with the service treatment records and post-service clinical records until October 2003 when imaging studies first showed disc bulging and mild herniation at one level. 
The Board concludes that his description of a fall in January 2004 is credible as it was accepted by clinicians and required surgical treatment several months later.  

The Board concludes that an initial or staged rating in excess of 20 percent for chronic lumbar strain and degenerative disc disease is not warranted under the old or new regulations from the date of service connection in October 1996 to the date of the fall on the ice on January 12, 2004.   Prior to September 1999, the Veteran reported multiple joint aches that did not include low back pain.  The Veteran first reported specific lumbar spine symptoms in September 1999 when an examiner noted limitation of flexion of 35 degrees and tenderness over the lower spine.  In October 2000, X-rays were obtained and showed some degenerative disease but no disc bulging or herniations.  Limitation of motion remained moderate at 45 degrees flexion with some spinal tenderness but no muscle atrophy or spasms.  Notwithstanding the upper body injuries at work in 2001, a therapist in 2002 concluded that the Veteran was able to perform full time light work with no limit on standing, walking, or climbing stairs.  The first imaging studies to show disc bulging and a shallow herniation were obtained in October 2003 but still did not indicate impingement causing nerve compression.  Moreover, in February 2004, a clinician noted the Veteran's report that he had not experienced severe back pain prior to a fall on ice in January 2004.  

Therefore, prior to January 2004, the back disorder was best characterized as having moderate limitation of motion, warranting a 20 percent rating under Diagnostic Code 5292 (2002).  Although there were no recurring flare-up attacks reported by the Veteran or noted by examiners, a 20 percent rating would also be for application under Diagnostic Code 5293 criteria for intervertebral disc syndrome with moderate symptoms.   Further, after the new criteria became effective in September 2003, a 20 percent rating would be for application under the General Rating Formula for Diseases of the Spine, Diagnostic Code 5243 for degenerative disease with limitation of flexion greater than 30 degrees and a combined range of motion greater than 120 degrees.  Higher ratings were not warranted because the symptoms were not severe or flexion 30 degrees or less or with ankylosis of the entire spine.  The Veteran retained the capacity for full time work in machinery assembly and the capacity for light work thereafter.  The Veteran did not use a support device for mobility and did not report any back trauma or recurring attacks.  The Veteran did report radiculopathy and leg numbness in October 2000 but imaging studies later in the period showed degenerative disease and some disc bulging and one level herniation that was not causing impingement.  

The Board concludes that starting January 12, 2004, the date of the fall on ice, the lumbar spine disorder warrants a rating of 20 percent under Diagnostic Code 5242 for limitation of motion and an additional 20 percent for moderate partial paralysis of the common peroneal nerve under Diagnostic Code 8521.  

Starting immediately after the fall, the Veteran reported severe back pain, radiating to the left leg with weakness and numbness.  Electrodiagnostic study showed deenervation in the tibial area and the Veteran required lumbar surgery.  Although the surgery relieved some pain and the Veteran retained mildly restricted lumbosacral mobility, he developed an abnormal gait, commenced use of a cane for mobility, and experienced loss of control of the left leg and recurring falls.  Range of motion of the lumbar spine measured in October 2007 and February 2009 continued to show flexion greater than 30 degrees and a combined range of motion greater than 120 degrees with no loss of muscle strength but with decreased left leg sensation, reflexes and control.  A higher rating for limitation of motion of the spine is not warranted because there is no anklyosis and flexion is not 30 degrees or less.  Although the Veteran experiences increased pain on repetitive motion, no additional loss of function was observed by examiners.  A higher rating for partial nerve paralysis of the left leg is not warranted because the symptoms are best characterized as moderate and not severe.  The Veteran is able to walk short distances with a cane with some use of the left leg.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected lumbar spine disability with radiculopathy and neuropathy of the left leg results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  The Veteran reported to a clinician that he retired early after his non-service connected injury in 2001.  The Veteran reported that he has difficulty in dressing and toileting during flare-ups but also reported that he is able to operate an automobile and continue some recreation such as bowling, albeit at a reduced frequency.  Therefore, the weight of lay and medical evidence is that the Veteran is not incapable of forms of sedentary employment solely as a result of the lumbar spine disability.   Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for residuals of Epstein-Barr Virus (EBV) is denied. 

An initial or staged rating in excess of 20 percent for a low back disability prior to January 12, 2004 is denied. 

A staged rating of 20 percent for limitation of motion of the lumbar spine and an additional 20 percent for moderate incomplete paralysis of the left common peroneal nerve, is granted effective January 12, 2004, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


